Citation Nr: 1233070	
Decision Date: 09/25/12    Archive Date: 10/01/12

DOCKET NO.  09-11 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD) prior to July 21, 2009.

2. Entitlement to a disability rating in excess of 60 percent for asthma prior to July 21, 2009.

3. Entitlement to service connection for residuals of thyroid cancer.

4. Entitlement to service connection for hypertension, to include as secondary to a service-connected disability such as PTSD, asthma, and/or thyroid cancer.

5. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a substance abuse disorder, to include as secondary to PTSD.

6. Entitlement to a total disability evaluation based on individual unemployability (TDIU).

REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to October 1968 and from April 1971 to June 1975. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Regional Office (RO) in Roanoke, Virginia. In June 2007, the RO granted entitlement to service connection for PTSD and assigned an initial 50 percent disability rating, but denied the Veteran's remaining claims. The Veteran timely appealed the disability rating assigned for PTSD and the denials. The RO issued a June 2009 rating decision declining to reopen the Veteran's claim of entitlement to service connection for a substance abuse disorder. The Veteran submitted a timely notice of disagreement to that denial, but the RO has not issued a statement of the case.

Although the RO subsequently issued an October 2009 rating decision granting 100 percent disability ratings for PTSD and asthma, effective July 21, 2009, the Veteran has indicated those ratings do not satisfy his appeal so those issues remain before the Board.

The issue of entitlement to TDIU has been added to the appeal because a TDIU is an element of all appeals of an increased rating. Rice v. Shinseki, 22 Vet.App. 447 (2009). As the Veteran has appealed the rating assigned for his asthma and has alleged that he is unable to work as a result of that disability, the issue of entitlement to a TDIU is part of his appeal. Roberson v. Principi, 251 F.3d 1378 (Fed.Cir. 2001); 38 C.F.R. § 3.155(a) (2011).

This matter was certified to the Board as including claims of entitlement to earlier effective dates for the 100 percent evaluations for PTSD and asthma. A review of the claims file reflects that the Veteran appealed the disability ratings assigned for his PTSD and asthma, rather than the effective dates of any ratings. As his entitlement to earlier effective dates for the 100 percent ratings assigned for these disabilities is encompassed by the appealed issues of entitlement to increased evaluations, the Board has recharacterized the issues to correctly reflect the procedural history. See 38 C.F.R. § 19.35 (2011) (certification is for administrative purposes and does not serve to either confer or deprive the Board of jurisdiction of an issue).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC, to ensure compliance with applicable law. VA will notify the Veteran if further action is required on his part.


REMAND

The claims file reflects that the Veteran has not received legally adequate notice, evidence remains outstanding, and an examination is warranted. The matter must be remanded to the RO/AMC in accordance with VA's duty to assist. 

As an initial matter, the Board notes that the Veteran submitted an August 2008 petition to reopen a claim of entitlement to service connection for substance abuse and VA sent him a Veterans Claims Assistance Act (VCAA) notice letter in February 2009. The letter informed him of the generally applicable VCAA provisions regarding VA's duty to notify and assist and of the general elements required to substantiate a claim for service connection claim. However, the letter did not inform him of the correct information and evidence needed to reopen and substantiate his claim in compliance with Kent v. Nicholson, 20 Vet.App. 1 (2006). Specifically, the letter incorrectly informed the Veteran that a March 1980 rating decision was the last final decision as to his claim for service connection for a substance abuse disorder, but the claims file reflects an August 1983 rating decision. The February 2009 letter also incorrectly informed the Veteran that "your claim was previously denied because as there was no basis that this condition was not incurred under such circumstances as to permit the payment of disability compensation." The RO/AMC must provide the Veteran with correct notice in compliance with Kent.

As noted above, the Veteran submitted a timely notice of disagreement to the June 2009 rating action that declined to reopen his claim for service connection for a substance abuse disorder. The RO did not issue a statement of the case in response to the Veteran's notice of disagreement. As the RO has yet to promulgate a statement of the case on the petition to reopen a claim for service connection for a substance abuse disorder, the issue must be remanded to the RO for appropriate development. Manlincon v. West, 12 Vet.App. 238 (1999). The Board emphasizes that the Veteran must perfect his appeal in order to obtain appellate review. See 38 U.S.C.A. § 7105 (West 2002 & Supp. 2010); 38 C.F.R. §§ 20.200, 20.201, 20.202 (2011).

The claims file reflects that the Veteran served two terms of active duty service. Although some service treatment records are associated with the claims file, there is no enlistment examination from his second period of service and there are no records from his first term of service. In accordance with Washington v. Nicholson, 19 Vet.App. 362 (2005), and 38 C.F.R. § 3.159(c)(2), the RO/AMC must ensure that all available records are associated with the record and submit inquiries to both the National Personnel Records Center and the National Archives if unable to locate pertinent records through other channels. There is no indication that the RO made attempts to obtain the outstanding records, made a formal finding as to the unavailability of any such records, or, as required by 38 C.F.R. § 3.159(e), informed the Veteran of the status of his records and advised him that alternative forms of evidence could be developed to substantiate the claim. Dixon v. Derwinski, 3 Vet.App. 261, 263-264 (1992). While this case is in remand status, the RO/AMC must make additional inquiries to determine whether or not the Veteran's entire service treatment record has been associated with the claims file.

The VCAA requires VA to assist claimants by gathering all pertinent records of VA treatment and all identified private treatment records. The last VA treatment notes within the claims file were generated on October 21, 2010, approximately two (2) years ago. Further, the Veteran reported being diagnosed by VA with thyroid cancer and hypertension in the year 2000, but the claims file does not contain any VA treatment records for the period from November 11, 1998 to October 20, 2005. While this case is in remand status, the RO/AMC must obtain any outstanding records of VA treatment and associate them with the claims file. The Veteran has also reported receiving on-going private treatment for his asthma and, although the claims file contains such records through March 27, 2007, it reflects only a few piecemeal records submitted by the Veteran after that date. The RO/AMC must provide him with an authorization for the release of all records from Allergy Partners of Fredericksburg generated after March 27, 2007. 

VA's duty to assist includes a responsibility to attempt to obtain records that are within Federal custody. The claims file reflects that the Veteran's last employer was DeWitt Healthcare Network, an Army healthcare system. He has contended that he frequently missed work for days at a time due to PTSD symptoms and that his asthma limited his work duties. The RO made multiple requests to DeWitt for relevant employment records, but received no response. Although the RO informed the Veteran that DeWitt did not respond to requests, it incorrectly stated that the Veteran was responsible for providing any pertinent records to VA. Pursuant to 38 C.F.R. § 3.159, VA will make as many requests as are necessary to obtain relevant records from a Federal department or agency. Further, VA will end its efforts to obtain records from a Federal department or agency only if it concludes that the records sought do not exist or that further efforts to obtain those records would be futile. 38 C.F.R. § 3.159(c)(2). As there is no indication that VA concluded that the records did not exist or that further efforts would be futile, the RO/AMC must make additional efforts to obtain the Veteran's relevant employment records.

The Veteran has not been afforded an examination in regard to his claim for service connection for hypertension. VA also is obligated to provide an examination when the record contains competent evidence that a claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service or a service-connected disability, and the record does not contain sufficient information to make a decision on the claim. 38 U.S.C.A. § 5103A(d) (West 2002); McClendon v. Nicholson, 20 Vet.App. 79 (2006). Here, the record reflects that the Veteran has been diagnosed with hypertension during the appellate period, high blood pressure readings were noted during an August 2009 VA examination for asthma, and he contends that his hypertension became symptomatic when his PTSD began manifesting. Further, a May 2007 mental disorders examiner observed that the Veteran developed hypertension as his stress level increased. The Board finds that an examination is warranted.

As multiple appealed claims for service connection have not yet been adjudicated, the Board cannot adjudicate the claim for TDIU. See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless all issues have been considered).  Further, any available employment records from DeWitt will be pertinent to his claim for a TDIU. See 38 C.F.R. §§ 4.16, 4.18.

The appeal is therefore REMANDED to the RO/AMC for the following actions:

1. Gather any records of VA treatment occurring after October 21, 2010 as well as records of VA treatment occurring from November 11, 1998 to October 20, 2005 and associate them with the claims file.

2. Attempt to locate complete service personnel and treatment records for both of the Veteran's terms of active duty service. In accordance with Washington v. Nicholson, 19 Vet.App. 362 (2005) and 38 C.F.R. § 3.159(c)(2), submit inquiries to the National Personnel Records Center and the National Archives if unable to locate the records through other channels. 
3. If no additional service records can be located, make a formal finding as to their unavailability and, as required by 38 C.F.R. § 3.159(e), inform the Veteran of the status of his records and advise him of alternative forms of evidence that can be developed to substantiate the claim, including but not limited to "buddy certificates" and letters. Dixon v. Derwinski, 3 Vet.App.  261, 263-264 (1992); see Washington v. Nicholson, 19 Vet.App. 362 (2005) (remanding claim to the Board to address VA's duty to "exercise greater diligence in assisting the appellant with the development of evidence in support of his claim where medical records were lost while in VA custody.").

4. Afford the Veteran an additional opportunity to submit any information that is not evidenced by the current record. Specifically ask him if he has received any private medical treatment pertinent to the remanded claims. Provide him with forms authorizing the release of any identified outstanding private treatment records. These requests must specifically include, but are not limited to, records from Allergy Partners of Fredericksburg generated after March 27, 2007. Associate any available records with the claims file and inform the Veteran if any records are unavailable, requesting that he submit any copies in his possession.

5. Contemporaneously with the above notice, provide the Veteran with notice in accordance with the Kent decision cited to above. The notice must identify the correct date - August 1983 - of the last final denial on the issue of entitlement to service connection for a substance abuse disorder and state the basis for the prior denial of his claim.

6. Obtain from the Department of Defense, Army,  DeWitt Healthcare Network, a copy of any employment records pertinent to the Veteran's claim for a TDIU and his claims for increased disability ratings for PTSD and asthma. If unable to locate such records, specifically document the attempts that were made and explain in writing why further attempts would be futile. Notify the claimant of the status of the records and the efforts VA made to obtain them. 

7. After the above-directed development, issue the Veteran a Statement of the Case, accompanied by notification of his appellate rights, which addresses his petition to reopen the claim for service connection for a substance abuse disorder. The Veteran is reminded that to vest the Board with jurisdiction over this issue, a timely substantive appeal (VA Form 9) must be filed following the RO's issuance of the Statement of the Case. 38 C.F.R. § 20.202 (2011). If the Veteran perfects his appeal, conduct any further appellate proceedings as are established by relevant statute, regulation, and precedent.

8. Schedule the Veteran for a VA examination at an appropriate location to determine whether he experiences hypertension that is likely related to any incident of his active duty service to include secondary to a service-connected disability (PTSD) or a claimed service-connected disability (residuals of thyroid cancer) or aggravated by PTSD. The following considerations will govern the examination:

a. The entire claims folder and a copy of this remand must be made available to the examiners in conjunction with the examinations. 

b. The examination reports must reflect review of pertinent material in the claims folder. After reviewing the claims file and interviewing and examining the Veteran, the examiner must state whether or not he currently has hypertension or has experienced hypertension at any time since filing his May 2006 claim.

c. The examiner also must provide opinions, with complete rationales, as to whether it is at least as likely as not (50 percent probability or more) that hypertension was incurred during or resulted from any incident of the Veteran's active duty service (to include his presumed exposure to Agent Orange) or whether it is at least as likely as not (50 percent probability or more) that the Veteran's hypertension is caused or aggravated by a service connected disability including PTSD, asthma, and/or thyroid cancer.



d. In all conclusions, the examiner must identify and explain the medical basis or bases for their opinions. If not able to provide an opinion, the examiner should explain why.

e. Aggravation is defined as a permanent worsening beyond the natural progression of the disease.

9. Schedule the Veteran for an examination to determine the effect of his service connected disabilities on his ability, prior to July 21, 2009, to secure or retain substantially gainful employment.  The examiner is asked to address whether the Veteran's service-connected disabilities, together or separately, prevent him from working.  When offering this opinion, the examiner should not consider the effects of any non-service connected disabilities, or the effects of the Veteran's age.

10. Readjudicate the Veteran's petition to reopen his claim for service connection for a substance abuse disorder and his remaining claims - in regard to the claim for an increased rating for asthma, consider the applicability of staged ratings. If the petition or any claims are not granted in full, the Veteran and his representative must be provided a supplemental statement of the case (SSOC). The SSOC must contain notice of all relevant actions taken on the claim, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal. An appropriate period of time must be allowed for response. Thereafter, if indicated, the case must be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet.App. 369 (1999).

No action is required of the Veteran until further notice. However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims. His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated. The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim. 38 C.F.R. § 3.655.

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue. The RO and the Veteran are advised that the Board is obligated by law to ensure that the RO complies with its directives, as well as those of the appellate courts. It has been held that compliance by the Board or the RO is neither optional nor discretionary. Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance. Stegall v. West, 11 Vet.App. 268, 271 (1998).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


